Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-13 are pending and rejected. Claim 1 is amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding claim 8, claim 1 has been amended to require that the pyrolyzed composite material is adhered to the current collector using the polymer and claim 8 indicates that the mixture is provided onto the current collector using a slot die, however, the specification does not have sufficient support to indicate that when the mixture is applied and pyrolyzed on the current collector that the polymer adheres the material to the current collector. Specifically, there is no indication in the specification that after pyrolyzing the mixture on the current collector the polymer layer remains as a polymer. Therefore, claim 8 is considered to include new matter. Appropriate action is required without adding new matter.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, US 6,413,672 B1 (provided on the IDS of 10/15/2020) in view of Mitchell, US 2006/0148191 A1.
	Regarding claim 1, Suzuki teaches a method of forming an electrode (process for producing a lithium secondary battery with an anode, Col. 3, lines 42-58), the method comprising: 
providing a current collector (where a coated film is attached to a current collector, Col. 7, lines 48-66, indicating that a current collector is provided); 
providing a mixture comprising a precursor and micron-sized silicon particles (preparing a coating solution by adding silicon powder and an organic material that turns to carbonaceous material through heat treatment to a solvent, Col. 6, lines 49-60, such that the mixture will contain a precursor since it turns to a carbonaceous material with heat treatment, and where the particle size of the silicon powder ranges from 0.5 microns to 100 microns, Col. 5, lines 10-15, indicating the silicon in the mixture includes micron-sized silicon particles, and also note Embodiment 1, Col. 8, lines 35-45, with 7 micron sized silicon particles),
pyrolyzing the mixture to convert the precursor into one or more types of carbon phases to form a composite material comprising the one or more types of carbon phases as a substantially continuous phase with the silicon particles distributed throughout the composite material (where the anode is produced by applying the coating the solution onto the current collector followed by sintering the material, where the binder, i.e. organic material the turns carbonaceous with heat, forms hard carbon through heat treatment on the collector so as to form amorphous carbon, Col. 3, lines 42-58 and Col. 6, lines 49-57, where the sintered material it has a structure such as a phase of dispersed silicon in a continuous phase of the carbonaceous material and the silicon particles are covered by the carbonaceous material, Col. 6, lines 49-60, indicating that the sintered material forms a composite material comprising a carbon phase containing silicon 
Suzuki teaches that the coating solution can alternatively be applied to an organic film such as a polyester film, instead of the current collector, dried, and then sintered followed by placing the sintered material on the current collector (Col. 7, lines 20-32). They teach that the coated film can also be attached to the current collector by pressing or by means of an adhesive (Col. 7, lines 48-66).
Therefore, Suzuki teaches using silicon particles having a size within the claimed range, i.e. micron-sized. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Suzuki further teaches that the current collector of the anode may be a metal selected from a group including copper, where the metal may be used in the form of a foil (Col. 5, lines 22-28). Suzuki further teaches that in addition to the binder, graphite may be added to increase the conductivity of the sintered material (Col. 6, lines 21-26). 
They do not teach adhering the pyrolyzed composite material to the current collector using a polymer layer.
Mitchell teaches electrodes constructed with pressure-bonding techniques that simplify alignment of various electrode components during lamination (abstract). They teach that layers of film that include active electrode material, such as activated carbon 
Minami teaches a lithium secondary battery using a negative electrode having a negative electrode mixture layer formed on the surface of a negative electrode current collector, the mixture layer made of a binder and negative electrode active material particles of silicon and/or a silicon alloy (abstract). They teach using a thermoplastic polyimide resin s the binder in the negative electrode mixture layer to enhance the adhesion of the negative electrode mixture layer to the current collector (0030).
From the teachings of Mitchell and Minami, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Suzuki to have pasted or adhered the sintered electrode layer to the current collector using a thermoplastic polyimide adhesive binder because Suzuki indicates that the electrode layer can be applied to the current collector using an adhesive paste, Mitchell indicates that an electrode layer can be adhered to a current collector using an adhesive binder formed of a thermoplastic binder, and Minami indicates that thermoplastic polyimide binder is suitable for enhancing 
Regarding claims 2 and 3, Suzuki in view of Mitchell and Minami suggest that limitations of instant claim 1. As discussed above Suzuki teaches using a copper foil current collector (Col. 5, lines 22-28). Mitchell also teaches that the current collector can be copper (0045). Minami further teaches using a copper foil as a negative electrode current collector (0038).
Regarding claim 5, Suzuki in view of Mitchell and Minami suggest the limitations of instant claim 1. Suzuki further teaches that the binder or precursor is selected from materials such as phenol-formaldehyde resin (a phenolic resin), polyimide resin, and epoxy resin (Col. 6, lines 6-14). As discussed above for claim 1, Mitchell and Minami provide the suggestion of using a thermoplastic polyimide as the adhesive binder layer. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected polyimide as the precursor in the electrode layer and polyimide as the adhesive binder layer because Suzuki in view of Mitchell and Minami suggest that such materials are suitable for forming the respective layers. Therefore, the polymer and the precursor will be the same material, i.e. polyimide materials.
Regarding claim 6, Suzuki in view of Mitchell and Minami suggest the limitations of instant claim 1. Suzuki further teaches that the binder or precursor is 
Regarding claim 7, Suzuki in view of Mitchell and Minami suggest the limitations of instant claim 1. Suzuki further teaches that the mixture includes a silicon powder, an organic material that turns to carbonaceous material through the heat treatment (i.e., binder), and a solvent (Col. 3, lines 42-58 and Col. 6, lines 49-57), such that the mixture is considered to provide a slurry of the precursor or binder and silicon particles since it will include solids in a liquid.
Regarding claim 9, Suzuki in view of Mitchell and Minami suggest the limitations of instant claim 1. Suzuki further teaches drying the mixture prior to sintering or pyrolyzing (Col. 6, lines 49-57 and Col. 7, lines 6-18). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have also dried the mixture before sintering when pasting the sintered electrode to the current collector because Suzuki indicates that it is desirable to dry before sintering.
Regarding claim 10, Suzuki in view of Mitchell and Minami suggest the limitations of instant claim 1. Suzuki further teaches that the composite material comprises the silicon particles in a range of 50 to 99% by weight (abstract), indicating that the silicon particles are added to the mixture so as to provide a silicon weight percentage in the composite material in a range overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA1976). Therefore, the range suggested by Suzuki in view of Mitchell and Minami renders the range of instant claim 10 obvious.
Regarding claims 11 and 12, Suzuki in view of Mitchell and Minami suggest the limitations of instant claim 1. Suzuki further teaches that in addition to the binder, graphite or the like maybe added, thereby increasing the conductivity of the sintered material (Col. 6, lines 21-26), where since the graphite is added and is not in the form of a film it is considered to be graphite particles, i.e. pieces of graphite, and since it increases the conductivity of the sintered material it is considered to act as a conductive particle.
Regarding claim 13, Suzuki in view of Mitchell and Minami suggest the limitations of instant claim 1. Suzuki further teaches that the electrode is an anode (abstract).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Mitchell and Minami as applied to claim 1 above, and further in view of Inoue, JP 2010-257695 A.
	The following citations for Inoue, JP 2010-257695 A are in reference to the machine translation provided by Espacenet and the figures in the original document.
	Regarding claim 4, Suzuki in view of Mitchell and Minami suggest the limitations of instant claim 1. Suzuki further teaches using a copper foil current collector, where the thickness is preferably in a range from 3 to 100 microns (Col. 5, lines 22-28). Suzuki teaches that the electrode formed is an anode for a lithium secondary battery (abstract). 
	They do not teach that the current collector comprises a clad foil comprising copper on at least one side of the clad foil.

	From the teachings of Inoue, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Suzuki in view of Mitchell and Minami to have used the clad material of Inoue as the negative (anode) current collector of the lithium secondary battery because Inoue teaches such the current collector has higher strength than a copper foil, is less likely to cause cycle deterioration, and improves the reliability, durability, and life of the battery such that it will be expected to provide a desirable current collector. Therefore, in the process of Suzuki in view of Mitchell, Minami, and Inoue the current collector will comprise a clad material comprising copper on both sides of the clad material, where the clad material is considered to be a foil because it consists of a thin metal sheet where the thickness is within the range desired by Suzuki for a foil. 


Claims 1-3, 5-7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, US 6,413,672 B1 (provided on the IDS of 10/15/2020) in view of Kawakami, US 2006/0127773 A1 and Bauer, US 2007/0113305 A1.
	Regarding claim 1, Suzuki teaches a method of forming an electrode (process for producing a lithium secondary battery with an anode, Col. 3, lines 42-58), the method comprising: 
providing a current collector (where a coated film is attached to a current collector, Col. 7, lines 48-66, indicating that a current collector is provided); 
providing a mixture comprising a precursor and micron-sized silicon particles (preparing a coating solution by adding silicon powder and an organic material that turns to carbonaceous material through heat treatment to a solvent, Col. 6, lines 49-60, such that the mixture will contain a precursor since it turns to a carbonaceous material with heat treatment, and where the particle size of the silicon powder ranges from 0.5 microns to 100 microns, Col. 5, lines 10-15, indicating the silicon in the mixture includes micron-sized silicon particles, and also note Embodiment 1, Col. 8, lines 35-45, with 7 micron sized silicon particles),
pyrolyzing the mixture to convert the precursor into one or more types of carbon phases to form a composite material comprising the one or more types of carbon phases as a substantially continuous phase with the silicon particles distributed throughout the composite material (where the anode is produced by applying the coating the solution onto the current collector followed by sintering the material, where the binder, i.e. 
Suzuki teaches that the coating solution can alternatively be applied to an organic film such as a polyester film, instead of the current collector, dried, and then sintered followed by placing the sintered material on the current collector (Col. 7, lines 20-32). They teach that the coated film can also be attached to the current collector by pressing or by means of an adhesive (Col. 7, lines 48-66).
Therefore, Suzuki teaches using silicon particles having a size within the claimed range, i.e. micron-sized. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Suzuki further teaches that the current collector of the anode maybe a metal selected from a group including copper, where the metal may be used in the form of a foil (Col. 5, lines 22-28). Suzuki further teaches that in addition to the binder, graphite 
They do not teach that the current collector is coated with a polymer layer that adheres the composite layer to the current collector.
Kawakami teaches an electrode structure for a lithium secondary battery including a main active material layer formed from a metal powder selected from a group including silicon, a binder of an organic polymer, a support material, and a current collector (abstract). They teach including an electron-conductive buffer layer between the current collector and the main active material layer of the electrode structure, where the buffer layer includes at least a binder of an organic polymer and particles of one or more materials selected from the group consisting of a conductive polymer, graphite, a metal electrochemically not forming an alloy with Li which is selected from Cu, Ni, Co, etc. (0021). They teach that voids and cracks in the electrode structure are prevented using the buffer layer which can ensure electron conduction between the active material layer and the current collector even when the powder of metal silicon in the active material layer expands (0047). They teach that the buffer also alleviates the stress of the interface between the current collector and the main active material layer and prevents the main active material layer from peeling off from the current collector (0058). They teach that it is preferable for the binder in the buffer layer to be the same material as the binder in the active material layer (0058). They teach that 
Bauer teaches an electrical device having carbonized conductors where the conductors are formed by carbonizing plastic with focused energy such as a laser (abstract, 0003, and 0011). They teach that the carbonization of the plastic to form conductors in a region is realized by supplying energy with locally delimited carbonization of the plastic (0005). They teach that the laser energy carbonizes the without damaging the directly adjoining resin (0022). They teach forming conductors running both vertically and horizontally by carbonization (0004 and Fig. 1). Therefore, they teach locally carbonizing a plastic material using a laser where surrounding areas are not damaged and where a layer of plastic is carbonized without carbonizing an underlying layer, i.e. in forming horizontal conductors where the underlying plastic is not carbonized as in Fig. 1.
From the teachings of Kawakami and Bauer, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Suzuki to have applied the buffer layer of Kawakami onto the current collector followed by applying the active material coating slurry and then locally sintering/pyrolyzing/carbonizing the active material layer with a laser so as to form the sintered layer because Suzuki teaches that the active material layer can be sintered onto a current collector or adhered with a paste, Kawakami indicates it is desirable to include a buffer layer between an active material layer 
Regarding claims 2 and 3, Suzuki in view of Kawakami and Bauer suggest that limitations of instant claim 1. As discussed above Suzuki teaches using a copper foil current collector (Col. 5, lines 22-28). Kawakami also teaches using a copper foil current collector (0078).
Regarding claim 5, Suzuki in view of Kawakami and Bauer suggest the limitations of instant claim 1. Suzuki further teaches that the binder or precursor is selected from materials such as phenol-formaldehyde resin (a phenolic resin), polyimide 
Regarding claim 6, Suzuki in view of Kawakami and Bauer suggest the limitations of instant claim 1. Suzuki further teaches that the binder or precursor is selected from materials such as phenol-formaldehyde resin (a phenolic resin), polyimide resin, and epoxy resin (Col. 6, lines 6-14). 
Regarding claim 7, Suzuki in view of Kawakami and Bauer suggest the limitations of instant claim 1. Suzuki further teaches that the mixture includes a silicon powder, an organic material that turns to carbonaceous material through the heat treatment (i.e., binder), and a solvent (Col. 3, lines 42-58 and Col. 6, lines 49-57), such that the mixture is considered to provide a slurry of the precursor or binder and silicon particles since it will include solids in a liquid.
Regarding claim 9, Suzuki in view of Kawakami and Bauer suggest the limitations of instant claim 1. Suzuki further teaches drying the mixture prior to sintering or pyrolyzing (Col. 6, lines 49-57).
Regarding claim 10, Suzuki in view of Kawakami and Bauer suggest the limitations of instant claim 1. Suzuki further teaches that the composite material comprises the silicon particles in a range of 50 to 99% by weight (abstract), indicating that the silicon particles are added to the mixture so as to provide a silicon weight percentage in the composite material in a range overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA1976). Therefore, the range suggested by Suzuki in view of Kawakami and Bauer renders the range of instant claim 10 obvious.
Regarding claims 11 and 12, Suzuki in view of Kawakami and Bauer suggest the limitations of instant claim 1. Suzuki further teaches that in addition to the binder, graphite or the like maybe added, thereby increasing the conductivity of the sintered material (Col. 6, lines 21-26), where since the graphite is added and is not in the form of a film it is considered to be graphite particles, i.e. pieces of graphite, and since it increases the conductivity of the sintered material it is considered to act as a conductive particle.
Regarding claim 13, Suzuki in view of Kawakami and Bauer suggest the limitations of instant claim 1. Suzuki further teaches that the electrode is an anode (see for e.g. abstract).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Kawakami and Bauer as applied to claim 1 above, and further in view of Inoue, JP 2010-257695 A.
	The following citations for Inoue, JP 2010-257695 A are in reference to the machine translation provided by Espacenet and the figures in the original document.
	Regarding claim 4, Suzuki in view of Kawakami and Bauer suggest the limitations of instant claim 1. Suzuki further teaches using a copper foil current collector, where the thickness is preferably in a range from 3 to 100 microns (Col. 5, lines 22-28). Suzuki teaches that the electrode formed is an anode for a lithium secondary battery (abstract). 
	They do not teach that the current collector comprises a clad foil comprising copper on at least one side of the clad foil.
	Inoue teaches a clad material for a negative electrode current collector of a lithium ion battery that has higher strength than a copper foil and is less likely to cause cycle deterioration (0008). They teach that the clad material has copper layers pressure-welded and diffusion-bonded to both sides of a nickel-based metal layer (0010, 0023, and Fig. 1). They teach that the reliability, durability, and life of the battery can be improved by using the negative electrode current collector (0011). They teach that the overall thickness of the clad material is preferably 20 microns or less (0014). Therefore, Inoue teaches using a clad material having copper layers applied to both sides of a nickel layer as a negative current collector for a lithium ion battery that has higher strength than a copper foil, is less likely to cause cycle deterioration, and improves the reliability, durability, and life of the battery, where the total thickness is preferably 20 microns or less.
	From the teachings of Inoue, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Suzuki in view of Kawakami and Bauer to have used the clad . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Kawakami and Bauer as applied to claim 1 above, and further in view of Mangahara, US 6,048,372.
	Regarding claim 8, Suzuki in view of Kawakami and Bauer suggest the limitations of instant claim 1. Suzuki further teaches forming the coating on the current collector using various coating methods including dye coating, understood to be die coating, gravure coating, dipping, and blade coating (Col. 8, lines 17-20). 
They do not teach applying the coating by slot die coating.
Mangahara teaches a method of producing an electrode plate for a lithium secondary battery (abstract). They teach adding at least a binder to an active material for a negative electrode, where an electric conductive agent may also be mixed along with a dispersing agent to prepare a coating slurry that is applied on a collector (Col. 2, lines 34-49). They teach that active materials for the negative electrode include carbon materials such as graphite, etc. (Col. 3, lines 44-55). They teach that suitable binders 
	From the teachings of Mangahara, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Suzuki in view of Kawakami and Bauer to have used slot die coating to apply the mixture to the current collector because Mangahara teaches that such a method is a successful method of applying a coating slurry onto a collector for forming an electrode plate for a lithium secondary battery where the coating slurry contains similar materials to that of Suzuki, i.e. polymer (precursor), solvent, and particles, where it is an alternative coating method to those used by Suzuki such that it will be expected to provide the desired and predictable result of successfully applying the coating of Suzuki as a simple substitution for one coating method for another.

Response to Arguments
Applicant’s arguments, filed 7/6/2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made with the added references of Mitchell and Minami for the first set of rejections and Kawakami and Bauer for the second set of rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718